Citation Nr: 0738539	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-35 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
from October 9, 2003 to August 15, 2006 for residuals of a 
left knee injury.  

2.  Entitlement to a rating in excess of 30 percent from 
August 16, 2006 to December 25, 2006 for residuals of a left 
knee injury.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1978 to February 
1980. 
 
These matters are before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina which established service connection for a 
left knee disability with a 10 percent rating effective 
October 9, 2003.  The veteran appealed, contending that a  
higher rating was warranted.  In an October 2006 rating 
decision, the RO assigned a 30 percent rating for the 
service-connected left knee disorder, effective August 16, 
2006, a temporary total rating effective December 26, 2006, 
based on surgical or other treatment necessitating 
convalescence; with the 30 percent rating restored effective 
March 1, 2008.

The veteran currently resides within the jurisdiction of the 
Boston, Massachusetts RO.
 

FINDINGS OF FACT

1.  During the period prior to August 16, 2006, the competent 
medical evidence reflects the veteran's left knee disability 
manifested in pain; however, even when pain is considered, 
his disability is not shown to result in recurrent 
subluxation or lateral instability, or functional loss 
consistent with or comparable to limitation of motion of the 
leg to 30 degrees on flexion or to 15 degrees on extension, 
or to otherwise result in functional loss due to limitation 
of motion that warrants the assignment of a higher 
evaluation. 

2.  During the period from August 16, 2006 to December 25, 
2006, the competent medical evidence indicates the veteran's 
left knee disability manifested in occasional swelling and 
locking with the veteran wearing a knee brace in order to 
make the knee more stable; however, his disability is not 
shown to result in functional loss consistent with or 
comparable to limitation of motion of the leg to 30 degrees 
on extension, or to otherwise result in functional loss due 
to limitation of motion that warrants the assignment of a 
higher evaluation. 
 

CONCLUSIONS OF LAW

1.  Prior to April 16, 2006, the criteria for a disability 
rating in excess of 10 percent for a left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56703 (1998); VAOPGCPREC 9-2004, 69 Fed. Reg. 
59988, 59990 (2004).

2.  From August 16, 2006 to December 25, 2006, the criteria 
for a disability rating in excess of 30 percent for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2007); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998); VAOPGCPREC 9-
2004, 69 Fed. Reg. 59988, 59990 (2004). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a September 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of any 
further evidence he has that pertains to the claim.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in January 
2007.  The claim was last readjudicated in March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for higher evaluations, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, No. 06-
7001.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervations, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The veteran's residuals of a left knee injury have been 
initially rated at 10 percent under Diagnostic Code 5260-
5010, 38 C.F.R. § 4.71a (2007), pursuant to the March 2004 
rating decision and as of October 9, 2003.   The veteran's 
residuals of a left knee injury have been rated at 30 percent 
under Diagnostic Code 5010-5257, 38 C.F.R § 4.71a (2007), 
pursuant to the October 2006 rating decision and as of August 
16, 2006.  The Board notes that the veteran's disability has 
been evaluated by analogy.  38 C.F.R. § 4.20 (2007). 
 
Under Diagnostic Code 5257, the following evaluations are 
assignable for recurrent subluxation or lateral instability 
of the knee: 30 percent for severe, 20 percent for moderate 
and 10 percent for slight.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: 30 percent for 
flexion limited to 15 degrees, 20 percent for flexion limited 
to 30 degrees, and 10 percent for flexion limited to 45 
degrees. Flexion limited to 60 degrees warrants a 0 percent 
evaluation.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: 50 percent for 
extension limited to 45 degrees, 40 percent for extension 
limited to 30 degrees, 30 percent for extension limited to 20 
degrees, 20 percent for extension limited to 15 degrees, and 
10 percent for extension limited to 10 degrees.  Extension 
limited to 5 degrees warrants a 0 percent evaluation.

A VA examination conducted in December 2003 indicates that 
the veteran sprained his left knee while on active duty 
during July 1979 which eventually resulted in surgery to 
repair the medial meniscus.  The veteran indicated his only 
symptamatology since that time was pain with no swelling.  X-
rays taken during October 2003 indicate mild narrowing of the 
medial compartment and mild lateral displacement of the 
patella.  Objective findings indicate the following:  mild 
external bowing; tenderness of the left medial joint margin; 
slightly positive patella grind sign; negative Lachman test; 
and full range of motion from 0-140 degrees.  The diagnosis 
was degenerative joint disease of the left knee secondary to 
trauma with mild to moderate loss of function due to pain.

A VA treatment record dated October 2004 indicates the 
veteran fell down and landed on the outside of his left knee 
with resultant bruising on the inside of his left knee.  An 
examination revealed ecchymosis on the medial aspect of the 
left knee and a mild amount of pain on forced lateral 
flexion.  Additionally, patellar movements and range of 
motion were normal and there was no effusion or instability.  
The veteran indicated he was suffering from pain due to the 
fall and that he wore a knee brace for instability of the 
knee.  

A VA treatment record dated March 2005 indicates that the 
veteran was complaining of increased pain in his left knee.  
The examiner filled out a handicap sticker for the veteran 
because he had chronic knee pain and used a knee brace.    

Given this evidence, the Board finds that an initial rating 
in excess of 10 percent  prior to August 16, 2006 is not 
warranted for the veteran's residuals of a left knee injury.  
There was no indication of subluxation or instability of the 
knee; the veteran had full range of motion on both flexion 
and extension; there was no swelling, muscle spasm or 
additional pain on range of motion indicated.  Even 
considering the veteran's complaints of pain the veteran's 
disability is not comparable to the 20 percent rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2006); see also 38 C.F.R. § 4.45 (2006).

A VA medical examination conducted August 16, 2006 indicates 
that the veteran complained of arthralgias in his left knee 
with occasional swelling and locking.  The veteran wore a 
knee brace or he could not walk; additionally, walking long 
distances, bending at the knee, and taking stairs were 
difficult.  The examiner indicated the veteran walked with a 
severe limp.  Additionally, the examiner indicated the 
veteran had range of motion on extension from -5 to 10 
degrees with flexion from 90 to 110 degrees with varus 
deformity; a +1 fusion with bulge in the popliteal area 
consistent with a Baker's cyst; tender medial aspect of the 
knee joint; a well healed scar on the left knee; and 
sensation to light touch in the distribution of his sural and 
saphenous distribution with motor being 5/5.  X-rays revealed 
degenerative changes of the left knee with no other 
abnormalities indicated.  The examiner indicated an overall 
impression of advanced osteoarthritis changes in the left 
knee. 

A VA treatment note dated September 2006 indicates the 
veteran complained of medial sided pain in his left knee to 
the point that walking one block resulted in a lot of pain.  
On examination, the veteran's left knee had full extension to 
120 degrees of flexion; the lachman test and 
anterior/posterior drawer test were negative and the knee was 
stable.  Radiographs indicated medial compartment arthritis 
in the left knee with the patellar having a little, mild 
osteophyte.  The examiner further indicated tricompartmental 
osteoarthritis.  The examiner stated that the veteran was 
willing to undergo a medial unicompartmental knee 
replacement.     

Given this evidence, the Board finds that a rating in excess 
of 30 percent is not warranted for the veteran's residuals of 
a left knee injury.  The VA examiner did indicate the veteran 
suffered with pain and occasional swelling and locking of his 
left knee; however, the veteran's left knee disability does 
not manifest in a functional loss consistent with or 
comparable to 30 degrees on extension.  Additionally, the 
veteran is rated at the maximum percentage allowable under 
Diagnostic Codes 5257 and 5260.  Even considering the 
veteran's complaints of pain on motion the veteran's 
disability is not comparable to the 40 percent rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2006); see also 38 C.F.R. § 4.45 (2006).

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an initial rating in excess of 10 percent from 
October 9, 2003 to August 15, 2006 for residuals of a left 
knee injury is denied.  

Entitlement to a rating in excess of 30 percent from August 
16, 2006 to December 25, 2006 for residuals of a left knee 
injury is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


